DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a sliding groove should be pointed to in Figure 3, and a corresponding reference numeral should be added to the specification.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first part of each curved connecting rod extending along a centerline that connects the piston pin holes and the assembly holes from claim 1 (Note: centerline A appears as a horizontal line, but a centerline of the element 11 (the first part) appears to be angled away from the centerline (A) as shown in Figure 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0010, line 16, recites “an assembly hole 16” which should be changed to --a piston pin hole 16-- because reference numeral 16 in the drawings points to the piston pin hole.
Paragraph 0010, line 18, recites “the piston pin hole 16” which should be changed to --an assembly hole 17-- because element 17 is located at the second end (11b) of the curved connecting rod as shown in Figure 5, and element 17 is an assembly hole.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3, recites “pistons, each assembled” which is grammatically awkward and should be changed to --pistons each assembled--.
Claim 1, line 6, recites “the curved connecting rods, wherein a first end” which is grammatically awkward and should be changed to --wherein a first end--.
Claim 1, line 11, recites “a crank pin, assembled” which is grammatically awkward and should be changed to --a crank pin assembled--.
Claim 1, line 12, recites “a crankshaft, configured” which is grammatically awkward and should be changed to --a crankshaft configured--.
Claim 1, line 14, recites “a machine base (15), wherein” which should be changed to --a machine base, wherein-- because the Applicant has removed every instance of reference numerals except this instance.
Claim 1, lines 26-27, recites “an second angle” which is grammatically awkward and should be changed to --a second angle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Related Art (hereinafter referred to as ARA) in view of Stanczyk (US 7,021,270 B1).
Regarding claim 1, ARA discloses a compressor having connecting rods (4), comprising:
cylinders (1);

a swing rod (5);
wherein a first end (the end of each 4 that is connected to 5) of each of the connecting rods is assembled on the swing rod through an assembly hole (the hole in 5 that has a pin that connects 4 to 5), and a second end (the end of each 4 that a piston pin goes through) of each of the connecting rods is connected to the piston pin of each of the pistons through a piston pin hole (the hole that each piston pin goes through);
a crank pin (6) assembled in a sliding groove (the groove that 6 moves in as shown in Figure 1; Note: if Figure 3 has a swing groove then Figure 1 has a swing groove) of the swing rod;
a crankshaft (7) configured to drive the crank pin to push the swing rod to swing; and
a machine base (the member that surrounds the crankshaft in Figure 1), wherein the machine base is equipped with the swing rod,
wherein the piston pin hole formed at the second end of each of the connecting rods and the assembly hole formed at the first end of each of the connecting rods are located on a first centerline (the centerline that extends along each 4 in Figure 1), and a first part (the part of each 4 near where the piston pins are located) of each of the connecting rods extends along the first centerline, the piston pin hole at the second end is located on the first part.
ARA does not disclose a second part extending along a second centerline and a third part extending along a third centerline form a curved portion of each of the 
Stanczyk teaches a curved connecting rod (32), the curved connecting rod having a first centerline (shown below) extending between two openings, a second centerline (shown below) and a third centerline (shown below) that form part of the curved portion of the curved connecting rod, an angle (the angle formed between the first and second centerlines shown below) is formed between the first centerline and the second centerline, a second angle (the angle formed between the first and third centerlines shown below) is formed between the first centerline and the third centerline, the connecting rod having a first part (a part where the piston pin goes through), a second part (the area below the first part where the bend first starts), a third part (where the third centerline is located), and the second part being located between the first and third parts for the purpose of increasing mechanical and thermodynamic efficiency, increasing the overall efficiency of the engine, reducing the engine noise, and reducing the amount of pollutants that are produced (Column 4 / Lines 48-60).

    PNG
    media_image1.png
    746
    818
    media_image1.png
    Greyscale

Annotated Figure of Stanczyk (US 7,021,270 B1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting rods of APA to be curved connecting rods, to have a second centerline and a third centerline form part of the curved portion of the curved connecting rods, to have an angle be formed between the first centerline and the second centerline, and to have an angle be formed between the first centerline and the third centerline for the purpose of increasing mechanical and thermodynamic efficiency, increasing the overall efficiency of the engine, reducing the engine noise, and reducing the amount of pollutants that are produced, as taught by Stanczyk.  Once ARA is modified by Stanczyk, the second part would be connected between the first part and the third part, and the assembly hole at the first end would be located on the third part.
Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Page 11 of the Remarks that “Stanczyk fails to disclose that a first part of the connecting rod 32 extends along the first centerline on which piston pin hole (pin hole of piston 18) and assembly hole (crankpin 40) are located.  In other words, there is no part or section of the connecting rod 32 of Stanczyk which extends in the direction from the pin hole of the piston 18 to crankpin 40.”
It is true that Stanczyk does not have the piston pin hole and the assembly hole located along a centerline through which the first part of the curved connecting rod extends, but Stanczyk does not have to have that limitation.  ARA already discloses the piston pin holes, the first part of the connecting rod, and the assembly holes being along a first centerline.  Stanczyk is only being used to teach bending a portion of the connecting rod of ARA to form a second part and a third part that form a curved portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656